Citation Nr: 0008597	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain disability, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an effective date earlier than May 29, 
1998, for an total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967 and from July 1968 to November 1984.

The instant appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for a 
rating in excess of 10 percent for chronic low back strain.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in March 1997.  Thereafter, the veteran was granted 
an increased rating, to 40 percent, in a May 1998 rating 
decision.  Since this claim has not been withdrawn, an 
increased rating above 40 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  The case was again remanded by the Board in 
November 1998 for further development.  This appeal also 
arises from a June 1998 rating decision wherein the RO 
assigned an effective date of May 29, 1998, for a total 
disability rating based upon individual unemployability.


FINDINGS OF FACT

1.  The veteran's service-connected chronic low back strain 
is currently manifested by a severely decreased range of 
motion and pain.

2.  Service connection has been denied for herniated nucleus 
pulposus L5-S1 with spinal stenosis.

3.  An April 12, 1997, VA report of examination is an 
informal claim for TDIU.

4.  It was factually ascertainable that the veteran was 
unemployable due to his service-connected disabilities on 
April 12, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected chronic low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292-5295 (1999).

2.  The criteria for an effective date of April 12, 1996, for 
a total disability rating based on individual unemployability 
have been met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2) (1999), 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet. App. 78 (1990).  That is, he 
has presented claims which are plausible.  

Chronic low back strain

Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded twice for further development, 
and a VA examination and a radiological evaluations were 
performed pursuant to the veteran's claim for benefits.  
Also, all available service medical records and VA treatment 
records have been obtained.

The veteran's representative, in a February 2000 written 
statement, requested further development, asserting that 
there was not full compliance with the Board's previous 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  The representative indicated that no opinion was 
provided as to "whether the veteran was capable of gaining 
and maintaining substantial employment" following the March 
1997 remand.  However, the Board notes that the April 1999 VA 
examination report provided an opinion by indicating that the 
veteran's back disability affected his employability.  
Regardless, VA has found that the veteran was incapable of 
employment due to his service-connected disabilities as he 
was awarded TDIU benefits following the March 1997 remand.  

The veteran has not asserted and there is nothing in the 
record that shows that there are missing, relevant records.  
For these reasons, the Board finds that VA's duty to assist 
him, 38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Service connection for a chronic low back strain disability 
was awarded in an April 1990 Board decision, and a 10 percent 
disability evaluation was assigned in the subsequent rating 
action.  The Board decision specifically found that service 
connection was not warranted for a herniated nucleus pulposus 
and spinal stenosis.  In October 1994 the veteran filed the 
present claim for increase.

An April 1997 VA examination noted that the veteran walked 
slowly and cautiously with a cane and wore a transcutaneous 
electrical nerve stimulation (TENS) unit.  There were no 
postural abnormalities or fixed deformities on examination, 
and the musculature of the back was taut.  Range of motion 
was 11 degrees forward flexion, 4 degrees backwards 
extension, 14 degrees flexion to the right, and 11 degrees 
flexion to the left.  There was objective evidence of pain on 
motion, particularly when the veteran exceeded the range of 
motion noted above.  X-rays showed mild degenerative changes 
in the lower spine.  The diagnosis was degenerative disc 
disease of the lumbar spine.

An April 1997 neurological examination noted that there was 
no direct evidence of radiculopathy.  A May 1998 rating 
decision granted an increased rating, to 40 percent, for the 
veteran's service-connected low back strain based on severe 
limitation of motion of the lumbar spine. 

The Board has reviewed and considered all the evidence of 
record, including the service medical records; VA treatment 
records and examination reports dated from 1985 to April 
1999; private treatment records; treatment records from 
United States military medical centers; records provided by 
the Social Security Administration (SSA), and the veteran and 
his representative's written statements.

An April 1999 VA examination report of the back noted that 
the claims folder had been reviewed.  The veteran reported 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  He indicated that he had received VA and private 
treatment and was currently taking Tylenol No. 3.  He 
reported that he had flare-ups, although he did not know what 
exacerbated his symptoms.  He used a cane and TENS unit.  He 
also stated that he had not worked since 1984.

The examiner noted that the veteran's range of motion stopped 
when he experienced pain.  Range of motion was 36 degrees 
forward flexion, 14 degrees backwards extension, 12 degrees 
flexion to the right, and 16 degrees flexion to the left.  
The examiner found marked evidence of painful motion, 
weakness, spasm, and tenderness.  

It was difficult for the veteran to get in and out of a chair 
and even to walk with the cane.  The veteran had a postural 
abnormality in that he flexed forward 4 degrees.  Musculature 
of the back was satisfactory, and no neurological 
abnormalities.  The Board notes that April 1997 
electrophysiologic findings were indicative of diffuse, 
axonal sensory motor polyneuropathy; however, there was no 
evidence of superimposed radiculopathy.

No swelling or ankylosis was found.  A magnetic resonance 
imaging (MRI) scan of the lumbar spine noted some abnormal 
findings, including mild degenerative changes at L4-5 and 
severe degenerative disc disease at L5-S1.  The examiner 
concluded that the veteran's employability was limited by his 
low back disability.

The veteran's service-connected low back strain is currently 
evaluated as 40 percent disabling under Diagnostic Code 5292-
5295 for limitation of motion of the lumbar spine and 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (1999).  A 40 percent rating is the maximum 
schedular rating provided under Diagnostic Code 5292 and 
5295.  Therefore, it is found that an increased schedular 
evaluation is not justified under either Diagnostic Code 5292 
or 5295.

Additional Diagnostic Codes have also been considered.  
Diagnostic Code 5293 applies to intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  However, as 
service connection has been denied for herniated nucleus 
pulposus, the Board does not find that that Diagnostic Code 
is for application in this case.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  There is no 
basis for a rating in excess of 40 percent based on 
limitation of motion due to pain or functional loss, under 
the criteria of 38 C.F.R. §§ 4.40 or 4.45 as the veteran is 
presently receiving the maximum schedular rating for 
limitation of motion of the lumbar spine, Diagnostic Code 
5292.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).

Effective date earlier than May 29, 1998, for TDIU

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1999).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2) (1999); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).

In the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999).  Any 
communication or action indicating an intent to apply for one 
or more VA benefits, received from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim for benefits.  
38 C.F.R. § 3.155(a) (1999).  The informal claim must 
identify the benefit sought.  Id.

Under 38 C.F.R. § 3.155(a) (1999), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  If a "formal claim" 
has not been received by VA upon its receipt of an informal 
claim, VA must forward an application to the claimant; the 
claimant must return the formal claim to VA within one year 
to make the date of receipt of the informal claim an 
appropriate effective date for the claim.  Ibid.  In 
addition, 38 C.F.R. § 3.157(b)(1) (1999) specifies that 
where, as here, a claimant's formal claim for compensation 
already has been allowed, receipt of a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.  See also 38 C.F.R. § 3.155(c) 
(1999).

In the present case, the veteran's representative has 
indicated that the effective date for TDIU should be October 
18, 1994, the date of receipt of the claim for increase for 
the veteran's service-connected back disorder.  The Board 
disagrees.  The October 1994 claim for increase did not 
evidence "a belief" by the veteran that he was entitled to 
total disability benefits by virtue of unemployability.  See 
38 C.F.R. § 3.1(p) (1999).  Therefore, it does not satisfy 
the requirements for an informal claim for TDIU.

Also, because the veteran's schedular rating in October 1994 
did not meet the minimum criteria of 38 C.F.R. § 4.16(a) and 
there was no evidence of service-connected unemployability in 
the claims file or under VA control at that time, evaluation 
of that rating increase did not require the inclusion of an 
evaluation of TDIU.  See Norris v. West, 12 Vet. App. 413, 
421 (1999).  In this regard, the Board notes that the veteran 
has been receiving Social Security Administration (SSA) 
disability benefits since 1992 for low back strain with 
degenerative arthritis, diabetes mellitus, and hypertension, 
all of which are service-connected.  However, VA was unaware 
of this fact until it was so informed in a May 28, 1998, 
written statement from the veteran.

The representative further asserts that there was evidence 
that the veteran was unemployable due to service-connected 
disabilities prior to May 1998 as the April 1997 VA 
examination report noted that the veteran stated that "he 
has been unable to work secondary to this back pain."  This 
report reflects the veteran's intention to demonstrate that 
he was unable to work due to service-connected disability.  
The Board concludes that the veteran submitted to the VA an 
informal claim for TDIU, within the purview of 38 C.F.R. 
§§ 3.1(p), 3.155(a), and 3.157(b)(1) (1991), on April 12, 
1997, by virtue of the VA medical examination report of that 
date.  See Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992).

The date of receipt of the informal claim for TDIU-April 12, 
1997-must be accepted, as a matter of law, as the date of 
his "claim" or "application" for TDIU for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(b)(2) 
(West 1991).  

Having determined that April 12, 1997, is the date of receipt 
of claim for purposes of assigning an effective date, the 
Board is obliged to review all of the evidence of record from 
the preceding year to determine whether an ascertainable 
increase in disability occurred sufficient to warrant 
entitlement to TDIU.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999); Hazan v. Gober, 10 Vet. App. 
511, 518 (1997); Servello, 3 Vet. App. at 196.  In this 
regard, the Board notes that the record does contain evidence 
reflecting an ascertainable increase in disability had 
occurred sufficient to warrant entitlement to TDIU.  The SSA 
records, associated with the record in January 1999, include 
a December 1988 letter from D. A. McLain, M.D., of Birmingham 
Rheumatology.  Dr. McLain evaluated the veteran and diagnosed 
him with osteoarthritis of the lumbosacral spine and found 
that he was also hypertensive and an insulin-dependent 
diabetic.  Dr. McLain concluded, "[b]ecause of [the 
veteran's] multiple medical problems, I feel that he is 
totally disabled from any employment."  Statements from the 
veteran indicate that he last worked full-time in 1984.  
Thus, the Board finds that the record establishes that the 
veteran was unable to secure or follow a substantially 
gainful occupation due to service-connected disabilities as 
of April 12, 1996.

In addition, the Board notes that a May 1998 rating decision 
increased the veteran's disability evaluation to a level 
which satisfied the percentage requirements for a schedular 
award of TDIU.  The increase was made effective October 18, 
1994.  See 38 C.F.R. § 4.16(a) (1999).  The Board is 
satisfied that the additional debility occasioned by the 
veteran's service-connected back disorder, when considered in 
combination with his service-connected diabetes mellitus and 
hypertension disabilities, was sufficient to render him 
unemployable for purposes of 38 C.F.R. § 4.16(a).  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  Consequently, the Board finds that the 
appropriate effective date for the award of TDIU is April 12, 
1996-one year prior to receipt of the 1997 claim.


ORDER

A claim for an increased rating for chronic low back pain, 
currently evaluated as 40 percent disabling, is denied.  An 
earlier effective date of April 12, 1996, for an award of a 
total disability rating based on individual unemployability, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


